Citation Nr: 0900126	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of bilateral tympanoplasty with bilateral hearing 
loss.   

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic headaches.   

3.  Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder from July 31, 2001 to July 27, 2008.  

4.  Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder, on and after July 28, 2008.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1968 to March 1970, to include duty in Vietnam.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and August 2004 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New York, New York.                   

In the June 2002 rating action, the RO denied the veteran's 
claims for an increased (compensable) rating for residuals of 
bilateral tympanoplasty with bilateral hearing loss, and for 
a rating in excess of 30 percent for a dysthymic disorder.  
The veteran subsequently filed a timely appeal.  

By an August 2004 rating action, the RO granted the veteran's 
claim of entitlement to service connection for post-traumatic 
headaches.  The RO assigned a 10 percent disability rating 
for the veteran's service-connected post-traumatic headaches, 
effective from July 31, 2001 (the date of the veteran's 
original claim).  The veteran disagreed with the rating 
assigned to his service-connected headaches in October 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected 
a timely appeal on this claim in January 2005.    

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A copy of the 
transcript of that hearing is of record.  

The Board remanded the veteran's claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
January 2008.  The purposes of this remand have been met.  

In a September 2008 rating action, the RO increased the 
disability rating for the veteran's service-connected 
dysthymic disorder from 30 percent to 50 percent disabling, 
effective from July 28, 2008.  Since the veteran filed his 
claim for an increased rating on July 31, 2001, the issues 
are as styled on the title page of this decision.    


FINDINGS OF FACT

1.  Objective audiological findings confirm that the veteran 
has level I hearing in his right ear and level I hearing in 
his left ear; there is no exceptional pattern of hearing 
loss; according to the applicable rating criteria, 
perforation of a tympanic membrane is rated noncompensable.   

2.  The veteran's service-connected post-traumatic headaches, 
including migraine headaches, are manifested by prostrating 
headaches on a weekly basis; the evidence does not indicate 
that the veteran's disability is manifested by very frequent 
headaches that are completely prostrating, prolonged attacks 
productive of severe economic inadaptability.  

3.  From July 31, 2001 to July 27, 2008, the veteran's 
service-connected dysthymic disorder was not productive of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; the preponderance of 
the evidence indicates that during the period of time from 
July 31, 2001 to July 27, 2008, the veteran's dysthymic 
disorder was not manifested by occupational and social 
impairment with reduced reliability and productivity.  

4.  On and after July 28, 2008, the veteran's dysthymic 
disorder is manifested by symptoms that include occasional 
nightmares, difficulty sleeping, depression, anxiety, 
irritability, isolation, poor concentration, and poor self-
esteem; these symptoms are productive of occupational and 
social impairment with reduced reliability and productivity; 
the veteran's dysthymic disorder is not manifested by 
occupational and social inadaptability with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.     


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of bilateral tympanoplasty with bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Codes 6100, 6211 
(2008).

2.  The criteria for assignment of an initial 30 percent 
rating, but no more than 30 percent, for post-traumatic 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8100 (2008).    

3.  The criteria for a rating in excess of 30 percent for 
dysthymic disorder from July 31, 2001 to July 27, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9433 (2008).  

4.  The criteria for a rating in excess of 50 percent for 
dysthymic disorder, on and after July 28, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9433 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2001, March 2006, February 2008, and May 2008 
letters sent to the veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the 
claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2001, February 2008, and May 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in November 2001, prior to the 
appealed from rating decisions, along with the subsequent 
notice provided in March 2006, February 2008, and May 2008, 
after the decisions that are the subject of this appeal.  As 
to any timing deficiency with respect to this notice, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the evidence of record 
supports a grant of a 30 percent rating for post-traumatic 
headaches, and the preponderance of the evidence is against 
establishing a compensable rating for residuals of bilateral 
tympanoplasty with bilateral hearing loss; a rating in excess 
of 30 percent for dysthymic disorder from July 31, 2001 to 
July 27, 2008; and a rating in excess of 50 percent for a 
dysthymic disorder, on and after July 28, 2008.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that this timing 
defect in Pelegrini notice affected the essential fairness of 
the adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  While the veteran does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the November 2001, February 2008, and 
May 2008 letters, which were the letters that were pertinent 
to the increased rating claims, do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the 
prejudice raised by this procedural defect is rebutted 
because documentation in the claims file shows that the 
nature of the argument presented on behalf of the veteran 
displays actual knowledge of what is required to substantiate 
his increased rating claims, which includes demonstrating a 
noticeable worsening or increase in severity of the 
disabilities and the effect of that worsening has on the 
veteran's employment and daily life.  As noted above, an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication and non-prejudicial error may be 
proven by demonstrating that any defect in notice was cured 
by actual knowledge on the part of the veteran of what 
evidence is needed to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  The Board also notes that the 
statement of the case and the June 2003, October 2006, and 
September 2008 supplemental statements of the case include 
the criteria for a compensable rating for bilateral hearing 
loss, the criteria for an initial rating in excess of 10 
percent for post-traumatic headaches, the criteria for a 
rating in excess of 30 percent for a dysthymic disorder from 
July 31, 2001 to July 27, 2008, and the criteria for a rating 
in excess of 50 percent for a dysthymic disorder, on and 
after July 28, 2008.     

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in January 2002 and July 2008 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal.  The VA 
audiological, neurological, and psychiatric examinations 
revealed findings that are adequate for rating the veteran's 
bilateral hearing loss, post-traumatic headaches, and 
dysthymic disorder.  Thus, VA has no further duty to provide 
another rating examination for the bilateral hearing loss, 
headaches, or dysthymic disorder.   38 C.F.R. §§ 3.326, 
3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).       

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).





III.  Residuals of Bilateral Tympanoplasty with Bilateral 
Hearing Loss

A.  Factual Background

The veteran's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from May 1968 to March 1970.  He served in 
Vietnam from October 27, 1968 to January 26, 1969, and he 
received the Purple Heart, the Combat Infantry Badge, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
National Defense Service Medal.  The veteran's Military 
Occupational Specialty (MOS) was light weapons infantry.  

By a December 1970 rating action, the RO granted service 
connection for residuals of bilateral tympanoplasty with 
tinnitus and defective hearing.  The RO based its decision on 
the veteran's service medical records which showed that the 
veteran suffered bilateral tympanic membrane perforations 
following an explosion in Vietnam.  He subsequently underwent 
bilateral tympanoplasty surgery.  The records also reflected 
that the veteran had defective hearing and tinnitus.  The RO 
assigned a noncompensable disability rating under 38 C.F.R. § 
4.85, Diagnostic Code 6211, effective from March 24, 1970, 
for the veteran's service-connected residuals of bilateral 
tympanoplasty with tinnitus and defective hearing.     

In an August 1977 rating action, the RO recharacterized the 
veteran's service-connected residuals of bilateral 
tympanoplasty with tinnitus and defective hearing, as two 
separate disabilities; the RO assigned a 10 percent 
disability rating for tinnitus, effective from May 12, 1976, 
and continued the noncompensable disability rating for the 
residuals of bilateral tympanoplasty with defective hearing, 
effective from March 24, 1971.  The veteran disagreed with 
the noncompensable evaluation and filed a timely appeal.  By 
a December 1979 decision, the Board found that the veteran's 
hearing acuity was manifested by a speech reception threshold 
of 12 decibels with a discrimination ability of 92 percent in 
the right ear, and a speech reception threshold of 18 
decibels with a discrimination ability of 96 percent in the 
left ear.  The Board concluded that a compensable evaluation 
for residuals of bilateral tympanoplasty with defective 
hearing was not warranted.     

By a March 1986 rating action, the RO stated that the 
veteran's December 1985 VA audiological evaluation showed an 
average pure tone loss of 20 decibels for the right ear and 
13 decibels for the left ear.  The RO concluded that no 
change was warranted for the noncompensable evaluation under 
Diagnostic Code 6211 for residuals of bilateral tympanoplasty 
with defective hearing, effective from February 25, 1982.    

In July 2001, the veteran requested that his service- 
connected residuals of bilateral tympanoplasty with bilateral 
hearing loss be reevaluated for a higher (compensable) 
rating.

A VA audiological examination was conducted in January 2002.  
At that time, the veteran reported that in July 1996, he was 
fit with bilateral hearing aids.  According to the veteran, 
he had ear infections approximately two to three times a 
year.  The audiological examination revealed that the veteran 
had pure tone air conduction threshold levels in the right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as 
follows: 25, 25, 20, 45, and 85 decibels, respectively, with 
a pure tone average of 44 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 20, 20, 20, 35, and 65 decibels, with a pure tone 
average of 35 decibels.  Speech discrimination percentages 
were 94 percent, bilaterally.  The examiner interpreted the 
results as showing borderline normal hearing through 2,000 Hz 
in the right ear, with a moderate to profound sloping 
sensorineural hearing loss noted above that frequency, and 
normal hearing through 2,000 Hz in the left ear, with a mild 
to profound sloping sensorineural hearing loss noted above 
that frequency.     

In January 2002, the veteran underwent a VA ear examination.  
Upon examination of the tympanic membranes, both tympanic 
membranes were scarred, dull and retracted.  The tympanic 
membranes showed changes consistent with the previous 
tympanoplasties.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.     

In the June 2007 Travel Board hearing, the veteran testified 
that over the years, his hearing had decreased.  He noted 
that he also experienced occasional earaches.       

In July 2008, the veteran underwent a VA audiological 
evaluation.  The audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as 
follows: 20, 25, 25, 45, and 85 decibels, respectively, with 
a pure tone average of 45 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 20, 20, 20, 45, and 70 decibels, with a pure tone 
average of 38.75 decibels.  Speech discrimination percentages 
were 96 percent in his right ear and 94 percent in his left 
ear.  The examiner interpreted the results as showing normal 
hearing through 2,000 Hz in the right ear, sloping to a 
moderate to a profound sensorineural hearing loss thereafter, 
and normal hearing through 2,000 Hz in the left ear, sloping 
to a moderate to profound sensorineural hearing loss 
thereafter.   

B.  Analysis

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85.  It should be emphasized that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the medical 
history of the veteran's conditions.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The veteran's service-connected bilateral hearing loss may be 
rated based on hearing impairment under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.  At present, the 
veteran is receiving a noncompensable disability rating for 
his bilateral hearing loss.  He contends that his hearing 
loss constitutes a compensable disability.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2008).

The audiological findings from the veteran's January 2002 
audiological evaluation translate into Level I hearing loss 
for the right ear, and Level I hearing loss for the left ear.  
See 38 C.F.R. § 4.85.  Numeric designations I and I 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  In addition, the audiological findings from the 
veteran's audiological evaluation in July 2008 also translate 
into Level I hearing loss for the right ear, and Level I 
hearing loss for the left ear.  See 38 C.F.R. § 4.85. As 
stated above, numeric designations I and I correspond to a 
noncompensable disability rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in light 
of the above findings, a noncompensable disability evaluation 
is appropriate.  Id.; see Lendenmann, 3 Vet. App. at 345, 
349. 

The Rating Schedule provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in any service- connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
any ear.  38 C.F.R. § 4.86.  Therefore, the veteran is not 
entitled to consideration for exceptional patterns of hearing 
impairment in any ear.

The only rating available for perforation of the tympanic 
membrane is zero percent.  See Diagnostic Code 6211.  There 
is no indication of any complications from old ruptured 
eardrums.  Therefore, there is no basis for a compensable 
schedular rating.  

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
veteran's service-connected residuals of bilateral 
tympanoplasty with bilateral hearing loss is appropriate, and 
entitlement to an increased (compensable) rating is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Post-Traumatic Headaches and Dysthymic Disorder

A.  Factual Background

In October 1970, the veteran underwent a VA neurological 
examination.  At that time, he stated that during service, he 
was injured by a shell blast and was unconscious for a few 
minutes.  He noted that he subsequently started to experience 
headaches which varied in location but occurred especially in 
the frontal region.  Following the neurological evaluation, 
the diagnosis was brain trauma with residuals of headaches 
and dizziness.  

By a December 1970 rating action, the RO stated that 
according to the veteran's service medical records, in 
January 1969, he sustained wounds of the right forearm and 
hand, and perforated eardrums resulting from a booby trap.  
The RO reported that service connection had been previously 
established for post-concussion syndrome by a rating for 
treatment purposes, dated in July 1970.  The RO 
recharacterized the disability and granted service connection 
for residuals of a brain trauma.  The RO then assigned a 10 
percent disability rating under Diagnostic Codes 8045-9304, 
for the service-connected residuals of a brain trauma, 
effective from March 24, 1970.   

A VA neuropsychiatric examination was conducted in July 1974.  
At that time, the veteran stated that he took medication for 
headaches and nervousness.  He indicated that he had the 
headaches all of the time.  According to the veteran, because 
of his headaches and hearing problems, he found it difficult 
to concentrate and his social life was impaired.  He noted 
that he was depressed.  Following the mental status 
evaluation, the diagnosis was non-psychotic organic brain 
syndrome associated with brain trauma, with neurosis.  

In July 1977, the veteran underwent a VA neuropsychiatric 
examination.  At that time, he stated that he had recently 
graduated from college and was unemployed.  He indicated that 
he lived with his parents.  According to the veteran, he 
experienced headaches frequently.  Following the mental 
status evaluation, the veteran was diagnosed with non-
psychotic organic brain syndrome with brain trauma, 
manifested by anxiety.    

By an August 1977 rating action, the RO recharacterized the 
veteran's service-connected residuals of a brain trauma as 
non-psychotic organic brain syndrome with brain trauma 
manifested by anxiety.  The RO also noted that the veteran 
was receiving a 10 percent disability rating under Diagnostic 
Code 9304, effective from March 24, 1971, for the 
aforementioned disability, and that a rating in excess of 10 
percent was not warranted.  The veteran disagreed with the 
determination and subsequently filed a timely appeal.  In a 
December 1979 decision, the Board found that the veteran's 
non-psychotic organic brain syndrome with brain trauma was 
manifested by anxiety, lack of industrial motivation, need 
for medication, complaints of headaches of fluctuating 
intensity, and complaints of concentration problems.  The 
Board concluded that an evaluation in excess of 10 percent 
for non-psychotic organic brain syndrome with brain trauma 
manifested by anxiety was not warranted.    

In a July 1982 rating action, the RO confirmed the 10 percent 
disability rating for the veteran's service-connected non-
psychotic organic brain syndrome.  The veteran disagreed with 
the determination and subsequently filed a timely appeal.  By 
an August 1984 decision, the Board found that the veteran's 
non-psychotic organic brain syndrome with brain trauma was 
manifested by anxiety and headaches which were productive of 
not more than slight impairment of social and industrial 
adaptability.  The Board concluded that an evaluation in 
excess of 10 percent for non-psychotic organic brain syndrome 
with brain trauma was not warranted.  

In December 1996, the veteran underwent a VA psychiatric 
evaluation.  At that time, he stated that he had been 
employed at the United States Post Office for the past 13 
years.  He indicated that he lived with his mother, two 
brothers, and a sister.  Upon mental status evaluation, the 
veteran's mood was "a little touchy."  There was no formal 
thought disorder and his affect was broad and appropriate.  
The veteran denied suicidal or homicidal ideations and he 
denied audiovisual hallucinations and delusions.  He was 
oriented to person, place, and time; although he admitted 
that he had difficulty with dates.  The diagnosis was the 
following: (Axis I) dysthymia; anxiety disorder secondary to 
medical condition, (Axis IV) moderate, and (Axis V) Global 
Assessment of Functioning (GAF) score of 65.  

In a January 1997 rating action, the RO confirmed the 10 
percent disability rating for the veteran's service-connected 
non-psychotic organic brain syndrome.  The veteran disagreed 
with the determination and subsequently filed a timely 
appeal.  

A VA psychiatric evaluation was conducted in April 2000.  At 
that time, the veteran stated that he experienced a lot of 
headaches and that he took medication for depression.  He 
indicated that a co-worker had recently started "cussing at 
him" for no apparent reason and that he filed a complaint.  
According to the veteran, he felt tense and as if he had been 
harassed.  Following the mental status evaluation, the 
diagnosis was the following: (Axis I) dysthymic disorder, 
(Axis IV) stress at work, and (Axis V) GAF score of 65.      

In a July 2000 rating action, the RO recharacterized the 
veteran's service-connected non-psychotic organic brain 
syndrome due to trauma as a dysthymic disorder.  The RO noted 
that the veteran was receiving a 10 percent disability rating 
under Diagnostic Code 9433, effective from February 25, 1982, 
for his service-connected dysthymic disorder.   

By an April 2001 decision, the Board found that the veteran's 
service-connected dysthymic disorder was manifested by 
impairment of insight and judgment, short-term memory, 
erratic sleep patterns, bouts of depression, and tenseness.  
According to the Board, collectively, those symptoms caused 
definite impairment in the ability to establish and maintain 
effective relationships and definite social and industrial 
impairment.  Therefore, the Board concluded that the criteria 
for a 30 percent disability rating for a dysthymic disorder 
were met.     

Pursuant to the Board's April 2001 decision, the RO, in a May 
2001 rating action, increased the disability rating for the 
veteran's service-connected dysthymic disorder from 10 
percent to 30 percent disabling under Diagnostic Code 9433, 
effective from May 8, 1996.  

On July 31, 2001, the RO received the veteran's claim to have 
his service- connected dysthymic disorder be reevaluated for 
a higher rating.  The veteran also filed a claim for service 
connection for headaches as secondary to his in-service 
concussion.    

VA Medical Center (VAMC) outpatient treatment records, dated 
from June 2001 to August 2004, show intermittent treatment 
for the veteran's service-connected dysthymic disorder.  The 
records reflect that in April 2002, the veteran underwent a 
follow-up evaluation for his dysthymic disorder.  He stated 
that he continued to work at the post office and he spoke of 
the problems he encountered daily at work.  Upon mental 
status evaluation, the veteran was oriented, pleasant, and 
cooperative.  His speech was spontaneous with no overt 
thought disorder elicited.  The veteran's affect was within 
normal range, and his mood was euthymic.  No perceptual 
disturbances were elicited.  Judgment and insight were 
present.  The diagnosis was the recorded as (Axis I) 
dysthymic disorder.  A GAF score of 60 was noted.    

In January 2002, the veteran underwent a VA psychiatric 
evaluation.  In the evaluation report, the examiner stated 
that the veteran described a number of psychiatric symptoms 
following his return from Vietnam, including an exaggerated 
startle reaction, disrupted sleep patterns, nightmares, and 
depressed mood.  At present, the veteran worked at the post 
office as a mail sorter.  There were no apparent difficulties 
at his employment aside from verbal conflicts with a fellow 
worker.  The veteran lived with his brother and sister in his 
family home.  His mother died five years ago, and an older 
brother died recently.  The veteran noted that he had 
disturbances in his sleep and appetite since his brother's 
death, as well as an increasingly depressed mood.  He also 
reported frustration and feelings of hopelessness related to 
his tinnitus, which he stated had worsened lately.  The 
veteran described a general lack of motivation, feelings of 
"edginess" and general anxiety, problems with 
concentration, and relative social isolation.  

Upon mental status evaluation, the veteran was oriented and 
his mood was moderately anxious, irritable, and somewhat 
depressed.  The veteran's affect was bland, but congruent.  
His long and short term recall was intact.  The veteran's 
attention and concentration were adequate, although he 
indicated significant problems concentrating when he was 
alone and aware of his tinnitus.  He denied suicidal and 
homicidal ideations.  The veteran reported sleep disturbance 
since his brother's death, as well as a loss of appetite but 
no significant weight loss.  He denied panic attacks but 
described high general levels of anxiety related to problems 
with his hearing.  The veteran's thinking was logical and 
goal oriented without evidence of formal thought disorder.  
He denied hallucinations and delusions.  Judgment and insight 
were present.  The diagnosis was the following: (Axis I) 
dysthymic disorder, (Axis III) history of shrapnel wound to 
hand and arm, tinnitus, hypothyroidism, (Axis IV) death of 
brother, hearing problems, and (Axis V) GAF score of 60; 60 
to 65 in the last year.    

A VA cranial examination was conducted in January 2002.  At 
that time, the veteran stated that he had headaches once a 
month.  

By an August 2004 rating action, the RO granted service 
connection for headaches secondary to a concussion.  The RO 
based its decision on the veteran's service medical records 
which showed that he was injured in a grenade or booby trap 
explosion and subsequently was noted to have post-concussion 
syndrome with headaches.  He also gave a history of headaches 
at the time of his separation examination.  At present, the 
veteran reported that he still had headaches which occurred 
approximately once a month.  The RO assigned a 10 percent 
disability rating under Diagnostic Codes 8045-9304 for the 
veteran's service-connected headaches, secondary to a 
concussion, effective from July 31, 2001.   

In the June 2007 Travel Board hearing, the veteran testified 
that he had worked at the post office for the past 25 years.  
He stated that there were times when he had to take off from 
work due to his service-connected disabilities, including 
headaches and dysthymic disorder.  The veteran indicated that 
due to his headaches, he avoided crowds and noisy situations.  
He noted that he experienced migraine headaches several times 
a month.  The headaches lasted anywhere from a couple of 
hours to a day to three days.  According to the veteran, once 
the headaches started, he experienced dizziness and 
occasional blurred vision, and he felt like he had to lie 
down.  The veteran stated that he had to stop what he was 
doing and wait for it to pass.  He indicated that he took 
medication for his headaches and dysthymic disorder.  The 
veteran denied having to go to the emergency room when he had 
headaches.  He also reported that he experienced depression 
and feelings of worthlessness.  The veteran noted that due to 
his service-connected disabilities, including his headaches 
and dysthymic disorder, he had not tried to get a promotion 
at work.     

In a private medical statement from S.B., a chiropractor, 
dated in March 2008, Ms. B. stated that she had examined the 
veteran in November 2001.  Ms. B. reported that according to 
the veteran, he had frequent migraine headaches.  He rated 
the pain a 10/10 using a visual analog scale, with 10 being 
extreme pain.  The veteran indicated that he had increased 
frequency of headaches (4 to 5 per month) over the past 5 
years.  The veteran had associated sensitivity to light 
accompanied by nausea during the migraine episodes.  He took 
medication as needed to reduce the pain.  The veteran was 
unable to work during the migraine episodes.  The veteran had 
also been diagnosed with a dysthymic disorder and he took 
medication to reduce his symptoms.  

In July 2008, the veteran underwent a neurological 
examination.  At that time, the examiner stated that the 
veteran had headaches which were bilateral, bifrontal, and 
throbbing and that such episodes lasted from a few hours to 
all day.  The veteran's headaches occurred once a week and 
were disabling.  They also were associated with nausea and 
photophobia, and without prodrome or sequellae.  The 
neurological examination was normal.  The examiner diagnosed 
the veteran with common migraines and opined that the 
migraine headaches were "100 percent" related to the 
veteran's in-service injury.  

A VA psychiatric examination was conducted on July 28, 2008.  
At that time, the examiner noted that the veteran took 
medication for anxiety, depression, and headaches.  According 
to the veteran, over the past five years, his headaches had 
become more intense and that stress would build up more 
quickly to the point of feeling overwhelmed.  The veteran 
lived in a house with his sister and brother.  He had never 
married and had not had any romantic relationships.  The 
veteran worked full-time at the post office as a mail 
handler.  According to the veteran, he was easily annoyed on 
the job and he took one to three sick days per month due to 
his psychiatric symptoms.  He reported having difficulty with 
supervisors and poor frustration tolerance.  The veteran was 
chronically irritable on the job.  He indicated that his 
psychiatric symptoms had limited his advancement at work.  
The veteran noted that he had some acquaintances at work, but 
did not socialize outside of work.  He preferred to stay home 
and did not have much social contact outside of his 
relationships with his brother and sister.  The veteran 
mostly stayed home to watch movies.  He stated that he would 
get frustrated if he tried to go out and do things because 
his hearing impairments and headaches limited his ability to 
enjoy activities.  The veteran reported that due to his 
depression and irritability, he became tired of other people 
quickly.  He indicated that he could be difficult to interact 
with and that that was all related to his service-connected 
injuries and resulting depression.  According to the veteran, 
he felt depressed more than half of the time.  The veteran 
noted that he often felt like he did not want to bother to 
get out of bed and that it was a significant effort to do 
basic things; that often led him to call in sick to work.  He 
stated that his sleep was fragmented and that he woke up 
frequently for hours at a time.  The veteran reported 
occasional nightmares related to Vietnam.  He indicated that 
he was irritable most of the time.  The veteran denied 
suicidal or homicidal ideations, and he denied any recent 
panic attacks.   

Upon mental status evaluation, the veteran was cooperative 
and alert and oriented to all three spheres.  Motor function 
was notable for psychomotor agitation.  Speech was slightly 
pressured and loud.  Mood was dysphoric.  The veteran's 
affect was consistent with mood and slightly constricted in 
range.  Thought process was logical and goal directed.  
Thought content was notable for poor self esteem.  The 
veteran denied auditory and visual hallucinations.  His 
behavior was appropriate, and his capacity for judgment and 
insight was good.  The diagnosis was dysthymic disorder.  
Social isolation and a GAF score of 55 were also noted.  The 
examiner stated that the veteran had chronic dysthymic 
disorder which was in the moderate range of severity.  The 
examiner indicated that the veteran's symptoms had worsened 
over the past five to 10 years.  The veteran reported being 
more easily overwhelmed and as a result, he isolated himself.  
He had essentially no social life outside of work because of 
his depressive symptoms.  The examiner noted that the 
veteran's symptoms had also affected his employment 
functioning in that his advancement had been limited.  The 
veteran had a degree in accounting which he had never been 
able to use due to poor concentration and poor frustration 
tolerance.  He missed several days of work per month due to 
his depressive symptoms.  As his physical disabilities 
worsened, his psychological symptoms became exacerbated.        

In a September 2008 rating action, the RO increased the 
disability rating for the veteran's service-connected 
dysthymic disorder from 30 percent to 50 percent disabling 
under Diagnostic Code 9433, effective from July 28, 2008.




B.  Analysis

Post-Traumatic Headaches

As previously stated, by an August 2004 rating action, the RO 
granted service connection for headaches secondary to a 
concussion and assigned a 10 percent disability rating under 
Diagnostic Codes 8045-9304, effective from July 31, 2001.  In 
this regard, as the veteran has taken issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  See Fenderson, 12 Vet. App. at 119, 126-27.  Thus, 
the Board must evaluate the evidence relevant to the period 
beginning July 31, 2001.       

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  Purely subjective complaints, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  Id.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Id.  Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.  

In this case, the veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045- 
9304 for purely subjective complaints, and a rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi- infarct dementia, as a 
consequence of brain trauma.  In this instance, the evidence 
of record is negative for a diagnosis of multi-infarct 
dementia.  However, the Board notes that the veteran's 
diagnosed migraine headaches are a part of his service-
connected post-traumatic headaches (see July 2008 VA 
neurological examination), and, as such, the Board concurs 
with the RO in finding that it is proper to consider the 
rating criteria for migraine headaches.    

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a 
Diagnostic Code 8100 (2008).

Based on the evidence described above, the Board finds that 
the evidence supports a grant of an initial 30 percent 
evaluation for post-traumatic headaches.  In this regard, the 
medical evidence indicates and the veteran has credibly 
reported that he has incapacitating headaches on a weekly 
basis.  The Board recognizes that in the January 2002 VA 
cranial examination, the veteran stated that he had headaches 
once a month.  However, in the private medical statement from 
the chiropractor, dated in March 2008, the chiropractor 
indicated that according to the veteran, he had four to five 
headaches per month.  In addition, in the veteran's July 2008 
VA neurological evaluation, the veteran reported that his 
headaches occurred once a week.  

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER"S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND"S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  In this regard, the veteran 
has stated that once he starts experiencing a headache, he 
has to stop everything and lie down.  He reports that he has 
dizziness and occasional blurred vision in association with 
his headaches.  According to the veteran, the duration of his 
headaches range from hours to days.  Therefore, in light of 
the above, the Board finds that the severity of the veteran's 
headache disability more nearly approximates the criteria for 
a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  See 38 C.F.R. § 4.7 (2008).  Accordingly, an initial 
evaluation of 30 percent for post-traumatic headaches is 
warranted for the entire period since the award of service 
connection.       

The Board further finds that the veteran's service-connected 
post-traumatic headaches are not manifested by episodes that 
are completely prostrating with prolonged attacks productive 
of severe economic inadaptability.  (Emphasis added.)  The 
Board recognizes that the veteran has stated that due to his 
headaches, he has had take off time from work.  Nevertheless, 
the veteran has still been able to maintain full-time 
employment at the post office.  In addition, in the June 2007 
Travel Board hearing, he denied having to go to the emergency 
room when he had headaches.  The overall disability picture 
is not consistent with the criteria for the next highest 
rating of 50 percent under Diagnostic Code 8100.      

In light of the above, the Board finds that entitlement to a 
30 percent evaluation for post-traumatic headaches, but no 
more than 30 percent, is warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of positive evidence with the negative 
evidence to otherwise warrant an even higher rating than 30 
percent for post-traumatic headaches, so the doctrine of 
reasonable doubt does not apply to this aspect of the 
veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).      

Dysthymic Disorder

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms what would 
warrant different ratings."  Id.   

In this case, given that the veteran filed his increased 
rating claim on July 31, 2001, and that the RO in a September 
2008 rating action, increased the disability rating for the 
veteran's service-connected dysthymic disorder from 30 
percent to 50 percent disabling, effective from July 28, 
2008, the issues on appeal have been characterized as the 
following: (1) entitlement to a rating in excess of 30 
percent for a dysthymic disorder from July 31, 2001 to July 
27, 2008, and (2) entitlement to a rating in excess of 50 
percent for a dysthymic disorder, on and after July 28, 2008.      

Under the current schedular criteria, Diagnostic Code 9433 
(for dysthymic disorder), is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130.  

A 30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

In the instant case, the veteran maintains that his current 
ratings are not high enough in light of the disability that 
his service-connected dysthymic disorder causes him. The 
veteran states that due to his dysthymic disorder, he suffers 
from isolation, anxiety, loss of concentration, and 
depression.   In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.   

Rating in Excess of 30 Percent From July 31, 2001 to July 27, 
2008

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture for the period of time from July 31, 2001 to July 27, 
2008, is consistent with the criteria for a 30 percent 
disability evaluation, and that the preponderance of the 
evidence is therefore against the claim for a rating in 
excess of 30 percent during the aforementioned period of 
time.  The Board notes that the medical evidence, at most, 
demonstrates that the veteran's service- connected dysthymic 
disorder resulted in an occasional decrease in work 
efficiency during the period of time from July 31, 2001 to 
July 27, 2008, and that a rating in excess of 30 percent for 
the aforementioned period is not warranted.

In this case, the evidence shows that during the period of 
time from July 31, 2001 to July 27, 2008, the veteran was 
oriented to person, time, and place.  He had sleep impairment 
and a depressed mood.  The veteran also experienced anxiety 
and irritability.  Nevertheless, the evidence during the 
period of time from July 31, 2001 to July 27, 2008, did not 
demonstrate that his dysthymic disorder resulted in such 
impairment with reduced reliability and productivity as to 
warrant a 50 percent rating.  The veteran did not have a 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impairment of short- or long-term memory 
to the point that he could only remember highly learned 
material or forgets to complete tasks.  The veteran's 
dysthymic disorder did not impair his judgment or abstract 
thinking, or cause difficulty in establishing and maintaining 
effective work and social relationships to the degree 
contemplated by the 50 percent rating.  Indeed, it is the 
criteria for the 30 percent rating that specifically refer to 
disturbances akin to those experienced by the veteran during 
the period of time from July 31, 2001 to July 27, 2008, such 
as problems with mood, anxiety, sleep impairment, etc., and 
the criteria for the 50 percent rating and the 70 percent 
rating specifically refer to manifestations beyond what the 
veteran experienced during the aforementioned period of time.   

Upon a review of the evidence of record from the period of 
time from July 31, 2001 to July 27, 2008, VAMC outpatient 
treatment records reflect that in an April 2002 evaluation, 
the veteran's speech was spontaneous, his affect was within 
normal range, and his mood was euthymic.  In addition, in the 
January 2002 VA psychiatric examination report, although the 
examiner noted that the veteran's mood was moderately 
anxious, irritable, and somewhat depressed due to the recent 
death of his brother, the examiner also noted that the 
veteran's long and short term recall were intact.  Moreover, 
the veteran's affect was bland, but congruent.  Furthermore, 
although the veteran described high general levels of anxiety 
related to problems with his hearing, he denied panic 
attacks.  The examiner also reported that the veteran lived 
with his brother and sister in a family home.  In regard to 
the veteran's employment, although he had problems at work, 
such as verbal conflicts with co-workers, he was still able 
to maintain full-time employment.   

In regard to the veteran's GAF scores during the period of 
time from July 31, 2001 to July 27, 2008, the Board notes 
that his scores ranged from 60 to 65.  As defined in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), a GAF score of 51 
to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61 to 70 is defined as some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In light of the above, the Board finds that the veteran's 
disability picture for the period of time from July 31, 2001 
to July 27, 2008, more nearly approximates the criteria for 
the current 30 percent disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for a rating in excess of 30 percent during the 
aforementioned period of time.  As the preponderance of the 
evidence is against this aspect of the claim, the benefit of 
the doubt doctrine does not apply and the claim for a rating 
in excess of 30 percent for a dysthymic disorder from July 
31, 2001 to July 27, 2008, must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra.   

Rating in Excess of 50 Percent On and After July 28, 2008

On July 28, 2008, the veteran underwent a VA psychiatric 
examination.  At that time, the examiner stated that the 
veteran's psychiatric symptoms had worsened over the past 
five to 10 years.  [The Board notes that prior to the July 
2008 VA examination, the veteran's last psychiatric 
examination was in January 2002, over six years ago.]  Upon 
mental status evaluation, motor function was notable for 
psychomotor agitation.  Speech was slightly pressured and 
loud.  In addition, the veteran's mood was dysphoric and his 
thought content was notable for poor self esteem.  The 
veteran stated that he was still working, but that he was 
easily annoyed on the job and took one to three sick days per 
month due to his psychiatric symptoms.  He indicated that he 
was socially isolated and preferred to stay at home when he 
was not working.  Following the mental status evaluation, the 
examiner diagnosed the veteran with a dysthymic disorder and 
assigned a GAF score of 55.  

In a September 2008 rating action, the RO increased the 
disability rating for the veteran's service-connected 
dysthymic disorder from 30 percent to 50 percent disabling, 
effective from July 28, 2008, the date of the VA examination 
that revealed an increase in the symptoms of his disability.  
The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent on and 
after July 28, 2008.  The Board notes that from July 28, 
2008, the veteran's dysthymic disorder is manifested by 
symptoms that include occasional nightmares, difficulty 
sleeping, depression, anxiety, irritability, isolation, poor 
concentration, and poor self-esteem.  The medical evidence 
does not show that the veteran has had the symptomatology 
typical of a higher rating of 70 percent.    

As noted above, to receive a 70 percent rating, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  In this case, the evidence 
of record shows that at all times, the veteran has been able 
to maintain personal hygiene and other basic activities of 
daily living.  Although the examiner noted in the July 2008 
VA examination report that the veteran's speech was slightly 
pressured and loud, the evidence does not show that the 
veteran has problems with speech or spatial disorientation.  
In addition, although the veteran has occasional nightmares 
and experiences depression, he does not have near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Moreover, the 
veteran has continually denied suicidal and homicidal 
ideations.  The Board also notes that while the veteran may 
be irritable, there is no evidence of record showing that he 
has had periods of violence.  

In this case, the Board recognizes that at the time of the 
July 28, 2008 VA examination, the veteran stated that he took 
one to three sick days per month due to his psychiatric 
symptoms.  Nevertheless, the Board observes that the veteran 
has still been able to maintain full-time employment at the 
post office.  In the July 2008 VA examination, the examiner 
assigned a GAF score of 55 and stated that the veteran's 
dysthymic disorder was in the moderate range of severity.  In 
addition, although the veteran has had some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence since July 28, 2008 does not 
indicate that he has been unable to establish and maintain 
effective relationships.  The veteran has been living with 
his family members for over 30 years.    

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 50 percent on and after July 28, 2008.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine does not apply and 
the claim for a rating in excess of 50 percent for a 
dysthymic disorder on from July 28, 2008, must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra.

V.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that his service- connected bilateral hearing loss, 
headaches, and/or dysthymic disorder have necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a marked interference with 
employment or other such factors.  In the June 2007 Travel 
Board hearing, the veteran stated that he had not sought 
treatment at an emergency room for his headaches.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his hearing loss, 
headaches or dysthymic disorder pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of bilateral tympanoplasty with bilateral hearing 
loss is denied.   

Entitlement to an initial rating of 30 percent for post-
traumatic headaches, but no more than 30 percent, from July 
31, 2001, is granted, subject to the regulations governing 
the payment of monetary benefits.     

Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder from July 31, 2001 to July 27, 2008, is 
denied.  

Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder, on and after July 28, 2008, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


